Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about February 18, 1993, terminating respondent-appellant’s parental rights and transferring guardianship and custody of the subject child to petitioner for the purposes of adoption, following a fact-finding determination that appellant had abandoned the child, unanimously affirmed, without costs.
Neither appellant’s one letter to petitioner in the six months immediately prior to filing the petition nor his unsubstantiated expressions of interest in the child were sufficient to overcome his longstanding and well established pattern of abandonment (see, Matter of Crawford, 153 AD2d 108; Matter of Dawntal Danielle C., 170 AD2d 375). Incarceration does not, in and of itself, constitute good reason for failure to visit or communicate (Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773). The undisputed facts confirm that, despite the opportunity to write and call from prison, appellant made no attempt to contact the child and only limited effort to contact the agency. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.